DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 06/17/2022 has been entered and is currently under consideration.  Claims 33-45 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially the same” in claim 33, ln 4 is a relative term which renders the claim indefinite. The term “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 9617663 of record) hereinafter Jeon in view of Sevim et al. (US 2015/0246580) hereinafter Sevim.
Regarding claim 33, Jeon teaches:
a hybrid dip cord for a radial pneumatic tire (abstract), characterized in that
one nylon 6,6 yarn or nylon 6 yarn and one aramid yarn were pre-twisted respectively and cabled to thereby generate a raw cord (Col 3, ln 19-28), and
the raw cord is immersed in a dipping solution and then heat-treated to heat-shrink the nylon 6,6 yarn or the nylon 6 yarn so that the length of the nylon 6,6 yarn or the nylon 6 yarn is shorter than that of the aramid yarn (Col 3, ln 19-28; col 4, ln 19-22).
Jeon does not teach the yarns were pre-twisted respectively at substantially the same twist number in the range of 200-500 TPM.
In the same field of endeavor regarding tire cords, Sevim teaches yarns of nylon or aramid with a range of twist number that overlap the claimed range in order to obtain reduced fabric thickness while maintaining the properties of class hybrid cord fabric ([0008, 0034-0035]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the twist number as taught by Sevim that overlaps with the claimed range in order to obtain reduced fabric thickness while maintaining the properties of class hybrid cord fabric.
Regarding claim 34, Jeon in view of Sevim teaches the cord of claim 33.
Jeon further teaches wherein the shrinking of the nylon 6,6 or nylon 6 yarns in the heat treatment step uses one selected from the group consisting of a method of controlling the tension applied to the raw cord, a method of adjusting the heat treatment temperature, and a method of controlling the heat treatment time (Col 4, ln 23-26).
Regarding claim 35, Jeon in view of Sevim teaches the cord of claim 33.
Jeon further teaches wherein when the raw cord is untwisted, the aramid yarn is 5 to 100 mm/m longer than the nylon 6,6 yarn or nylon yarn 6 (Table 1: examples 1-4; col 4, ln 54-67).
Regarding claim 36, Jeon in view of Sevim teaches the cord of claim 33.
Jeon further teaches wherein when the raw cord is untwisted, the aramid yarn is 10 to 30 mm/m longer than the nylon 6,6 yarn or nylon yarn 6 (Table 1: examples 2-4; col 4, ln 54-67).
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Sevim as applied to claim 33 above, and further in view of Jeon in view of Fritsch et al. (US 6601378 of record) hereinafter Fritsch.
Regarding claim 37, Jeon teaches the cord of claim 33.
Jeon does not teach wherein a fatigue resistance of the hybrid dip cord is 80% or more.
However, Jeon teaches that it is desirable to have high fatigue resistance (col 3, ln 3-7).
In the same field of endeavor regarding hybrid cords, Fritsch teaches that the fatigue resistance of a hybrid cord is determined by the cable twist applied to it, and that optimizing cable twist leads to maximizing fatigue resistance (col 5, ln 21-30).
Therefore, one of ordinary skill in the art would recognize that the cable twist and fatigue resistance to be result effective variables.  It has been held that optimizing for a result effective variable is obvious for one of ordinary skill in the art as it falls under the purview of routine optimization.  See MPEP 2144.05(II).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have optimized/maximized the fatigue resistance of the hybrid cord as taught by Jeon since Fritsch teaches that the fatigue resistance is a result effective variable.
Furthermore, applicant specification teaches an Example 1 with a nylon 6, 6 yarn and aramid yarn are twisted to form a hybrid cord with 300 TPM.  Jeon teaches twisting a nylon and aramid yarn to form a hybrid cord with 300 TPM (Example 1; col 8, ln 58-67).  Since the prior art product is made of the same materials by the same process steps of the claimed invention, one of ordinary skill would reasonably expect the prior art product to have the claimed properties as well.
Response to Arguments
Applicant’s arguments with respect to claim(s) 06/17/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Jeon teaches a twist number of the aramid yarn is lower that that of the nylon yarn.  However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.
Sevim teaches the newly amended limitations.  See new grounds of rejection above.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                                                                                                                                        /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743